DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 07/16/2021.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1-7, 16, 17 and 26-34.   The method claims are being rejoined and are included in this summary. All previously made objections and art rejections are now withdrawn.  
Applicant’s remarks have shown that the preponderance of evidence outweighs any case of obviousness previously presented.
Election/Restrictions
Claims 1-6, 16, 17, 26 and 33-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/22/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each pending claim depends from claims 1 or 27, which for the reasons which follow is not taught nor obvious based upon the prior art. Claims 1 and 27 require a method of making and a composite panel comprising: at least four tape layers, wherein each of the tape layers comprises at least one tape comprising a thermoplastic polymer selected from the group consisting of polyolefins, polyesters, polyvinyl alcohols, polyacrylonitriles, polyamides and polyketone, wherein the at least one tape has a tensile strength of at least 1.2 GPa and an areal density of between 5 and 250 g/m2,and between 0.2 and 15 g/m2 of an adhesive in contact with the at least one tape layer, wherein the adhesive is a plastomer and wherein the plastomer is a random copolymer of ethylene or propylene and one or more C2 to C12 a-olefin co-monomers, and wherein the said plastomer has a density as measured according to ISO1183 of between 860 and 930 kg/m3, and wherein the composite panel has an areal density between 0.25 Kg/m2 and 250 Kg/m2.
	There was no prior art found that teaches or suggests the combination of elements sought in  Claims 1 or 27. 
	The closest prior art found was that of  Kimura, however Kimura does not teach or offer suggestion the combination of elements in now modified claim 1 of at least 4 .   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP